EXHIBIT 10.18

SHARED PERFORMANCE STOCK AWARD AGREEMENT UNDER

THE MICROSOFT CORPORATION 2001 STOCK PLAN

(Executive Officer Agreement)

Award Number <<GrantIdentifier>>

1. Award of Target Shared Performance Stock Awards. Microsoft Corporation (the
“Company”), in the exercise of its sole discretion pursuant to the Microsoft
Corporation 2001 Stock Plan (the “Plan”), does on <<GrantDate>> (the “Award
Date”) hereby award to <<FullName>> (the “Awardee”) <<shares granted quantity>>
target Shared Performance Stock Awards (target “SPSAs”) upon the terms and
subject to the conditions of this Award Agreement.

Target SPSAs are used solely to calculate the number of actual SPSAs awarded to
Awardee in accordance with this Award Agreement, and do not create any separate
rights or entitlements. ACTUAL SPSAs ARE CALCULATED FOLLOWING THE END OF THE
COMPANY’S FISCAL YEAR 2008 AS SET FORTH IN APPENDIX A , AND BASED ON ANY
ADJUSTMENTS IN TARGET SPSAs DUE TO EMPLOYMENT CHANGES AS DESCRIBED THE SPSA
ADMINISTRATIVE POLICIES (EXECUTIVE OFFICERS) REFERENCED IN SECTION 3(b) BELOW.

SPSAs represent the Company’s unfunded and unsecured promise to issue Common
Shares at a future date, subject to the terms of this Award Agreement and the
Plan. Awardee has no rights under the SPSAs other than the rights of a general
unsecured creditor of the Company.

Capitalized terms used but not defined in this Award Agreement shall have the
meanings assigned to them in the Plan.

2. Calculation of SPSAs. Following the end of FY08, Awardee’s actual SPSAs will
be calculated by multiplying the target SPSAs by the SPI Percentage, rounded up
to the nearest whole number. In calculating the number of actual SPSAs, target
SPSAs will be determined after taking into account any adjustments due to
employment changes, as described in the SPSA Administrative Policies (Executive
Officers) referenced in Section 3(b) below. The SPI Percentage is calculated as
set forth in Appendix A.

3. Vesting Schedule and Conversion of SPSAs; Adjustments upon Employment
Changes.

(a) Subject to the terms of this Award Agreement and the Plan and provided that
Awardee remains continuously employed throughout the vesting periods set out
below:

(1) 25% of the SPSAs shall vest and be converted into an equivalent number of
Common Shares that will be distributed to Awardee on or about August 31, 2008
(the “initial vest date”);

 

1



--------------------------------------------------------------------------------

(2) 25% of the SPSAs shall vest and be converted into an equivalent number of
Common Shares that will be distributed to Awardee one year from the initial vest
date;

(3) 25% of the SPSAs shall vest and be converted into an equivalent number of
Common Shares that will be distributed to Awardee two years from the initial
vest date; and

(4) 25% of the SPSAs shall vest and be converted into an equivalent number of
Common Shares that will be distributed to Awardee three years from the initial
vest date.

Fractional SPSAs shall be converted into Common Shares as set out in
Section 10(c) of this Award Agreement. Vesting will not occur before the first
NASDAQ Stock Market regular trading day that is on or after the applicable vest
and conversion date above.

(b) AWARDEE’S RIGHTS IN THE SPSAs SHALL BE SUBJECT TO INCREASE, DECREASE, LOSS
OR MAY BE OTHERWISE AFFECTED WITH REGARD TO AWARD ELIGIBILITY, SIZE, VESTING AND
TERMINATION, BYCHANGES IN LEVEL, LEAVES OF ABSENCE, PART-TIME EMPLOYMENT,
DISABILITY AND OTHER CHANGES IN AWARDEE’S EMPLOYMENT AS PROVIDED IN THE
COMPANY’S CURRENT SPSA ADMINISTRATIVE POLICIES (EXECUTIVE OFFICERS), WHICH MAY
VARY FROM THE POLICIES ON STOCK OPTIONS AND STOCK AWARDS. ACCOMPANYING THIS
AWARD AGREEMENT IS A CURRENT COPY OF THE COMPANY’S SPSA ADMINISTRATIVE POLICIES
(EXECUTIVE OFFICERS). THESE POLICIES SHALL BE APPROVED BY THE COMPENSATION
COMMITTEE OF THE BOARD (THE “COMMITTEE”) AND MAY CHANGE FROM TIME TO TIME,
WITHOUT NOTICE, IN THE COMPANY’S SOLE DISCRETION. AWARDEE’S RIGHTS WILL BE
GOVERNED BY THE POLICIES IN EFFECT AT THE TIME OF ANY EVENT OR CHANGE COVERED BY
THE POLICIES. FOR A COPY OF THE MOST CURRENT SPSA ADMINISTRATIVE POLICIES
(EXECUTIVE OFFICERS) AT ANY POINT IN TIME, E-MAIL “BENEFITS” OR GO TO HRWEB,
UNDER STOCK.

4. Termination at Conversion of SPSAs. Unless terminated earlier under
Section 5, 6, 7 or 8 below, an Awardee’s rights under this Award Agreement with
respect to the SPSAs issued under this Award Agreement shall terminate at the
time such SPSAs are converted into Common Shares.

5. Termination of Awardee’s Status as a Participant. Except as otherwise
specified in Sections 6, 7 and 8 below, in the event of termination of Awardee’s
Continuous Status as a Participant (as such term is defined in Section 2(j) of
the Plan), Awardee’s rights under this Award Agreement in any unvested SPSAs
shall terminate. For the avoidance of doubt, an Awardee’s Continuous Status as a
Participant terminates at the time Awardee’s actual employer ceases to be the
Company or a “Subsidiary” of the Company, as that term is defined in
Section 2(y) of the Plan.

6. Disability of Awardee. Notwithstanding the provisions of Section 5 above, in
the event of termination of Awardee’s Continuous Status as a Participant as a
result of total and permanent disability (as such term is defined in
Section 12(c) of the Plan), then:

(1) If the termination of Awardee’s Continuous Status as a Participant occurs
during FY08, Awardee shall vest in the number of SPSAs calculated by multiplying
the target SPSAs by 0.25, rounded up to the nearest whole number; and

 

2



--------------------------------------------------------------------------------

(2) If the termination of Awardee’s Continuous Status as a Participant occurs
after FY08, then the next vesting date for the SPSAs set forth in Section 3(a)
above shall accelerate so that Awardee vests in any SPSAs that would normally
vest within twelve (12) months of the earlier of (i) such date of termination,
or (ii) if Awardee’s disability originally required him or her to take a
short-term disability leave which was later converted into long-term disability,
the date of commencement of the short-term disability leave.

Awardee’s rights in any unvested SPSAs that remain unvested after the
application of this Section 6 shall terminate at the time Awardee ceases to be
in Continuous Status as a Participant. An employee who fails to provide the
Company with a medical determination of “total and permanent disability” that is
acceptable to the Company and that establishes total and permanent disability to
the Company’s satisfaction shall not be eligible for the vesting of SPSAs
pursuant to this Section 6.

7. Death of Awardee. Notwithstanding the provisions of Section 5 above, in the
event of the death of Awardee while in Continuous Status as a Participant, then:

(1) If the death occurs during FY08, then Awardee shall vest in a number of
SPSAs calculated by multiplying the target SPSAs by 0.25, rounded up to the
nearest whole number; and

(2) If the death occurs after FY08, then the next vesting date for the SPSAs set
forth in Section 3(a) above shall accelerate so that Awardee vests in any SPSAs
that would normally vest within twelve (12) months of the date of death.

Awardee’s rights in any unvested SPSAs that remain unvested after the
application of this Section 7 shall terminate at the time of Awardee’s death.

8. Retirement of Awardee. Notwithstanding the provisions of Section 5 above, in
the event of Awardee’s Retirement, Awardee shall be treated as continuously
employed through the vesting periods in Section 3(a) above. For this purpose,
“Retirement” means termination of employment with the Company or its direct and
indirect subsidiaries after the earlier of (a) age 65, or (b) attaining age 55
and 15 years of Continuous Service.

This Section 8 will only apply to a Retirement if (a) the Retirement is more
than one year after the Award Date, (b) Awardee executes a release in
conjunction with the Retirement in the form provided by the Company, and
(c) Awardee’s employment does not terminate due to misconduct (as determined in
the sole discretion of the Committee), including but not limited to misconduct
in violation of Company policy and misconduct that adversely affects the
Company’s interests or reputation.

For purposes of this Section 8, “Continuous Service” means that Awardee has
continuously remained an employee of the Company or its direct and indirect
subsidiaries, measured from Awardee’s “most recent hire date” as reflected in
Company records. For an Awardee who became an employee of the Company following
the acquisition of his or her employer by the Company or its direct or indirect
subsidiaries, service with the acquired employer shall count toward Continuous
Service, and Continuous Service shall be measured from Awardee’s acquired
company hire date as reflected in the Company’s records.

 

3



--------------------------------------------------------------------------------

9. Value of Unvested SPSAs. In consideration of the award of these SPSAs,
Awardee agrees that upon and following termination of Awardee’s Continuous
Status as a Participant for any reason (whether or not in breach of applicable
laws), and regardless of whether Awardee is terminated with or without cause,
notice, or pre-termination procedure or whether Awardee asserts or prevails on a
claim that Awardee’s employment was terminable only for cause or only with
notice or pre-termination procedure, any unvested SPSAs under this Award
Agreement shall be deemed to have a value of zero dollars ($0.00).

10. Conversion of SPSAs to Common Shares; Responsibility for Taxes.

(a) Provided Awardee has satisfied the requirements of Section 10(b) below, on
the vesting of any SPSAs such vested SPSAs shall be converted into an equivalent
number of Common Shares that will be distributed to Awardee within 10 days after
the date of the vesting event, or in the event of Awardee’s death, to Awardee’s
legal representative within 10 days after such representative provides proof of
death to, and in the manner prescribed by, the Company. The distribution to
Awardee, or in the case of Awardee’s death, to Awardee’s legal representative,
of Common Shares in respect of the vested SPSAs shall be evidenced by a stock
certificate, appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, or other appropriate means as
determined by the Company. In the event ownership or issuance of Common Shares
is not feasible due to applicable exchange controls, securities regulations, tax
laws or other provisions of applicable law, as determined by the Company in its
sole discretion, Awardee, or in the event of Awardee’s death, Awardee’s legal
representative, shall receive cash proceeds in an amount equal to the value of
the Common Shares otherwise distributable to Awardee, as determined by the
Company in its sole discretion, net of amounts withheld in satisfaction of the
requirements of Section 10(b) below.

(b) Regardless of any action the Company or Awardee’s actual employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related
withholding items (“Tax-Related Items”) that arise in connection with the SPSAs,
Awardee acknowledges and agrees that the ultimate liability for any Tax-Related
Items determined by the Company in its discretion to be legally due by Awardee,
is and remains Awardee’s responsibility. Awardee acknowledges and agrees that
the Company and/or Awardee’s actual employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the SPSAs, including the grant of the SPSAs, the vesting of SPSAs,
the conversion of the SPSAs into Common Shares or the receipt of an equivalent
cash payment, the subsequent sale of any Common Shares acquired and the receipt
of any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the SPSAs to reduce or
eliminate Awardee’s liability for any Tax-Related Items.

Prior to the relevant taxable or tax-withholding event, as applicable, Awardee
shall pay, or make adequate arrangements satisfactory to the Company or to
Awardee’s actual employer (in their sole discretion) to satisfy all obligations
for Tax-Related Items. In this regard, Awardee authorizes the Company or
Awardee’s actual employer to withhold all applicable Tax-Related Items from
Awardee’s wages or other cash compensation payable to Awardee by the Company or
Awardee’s actual employer. Alternatively, or in addition, the Company or
Awardee’s actual employer may, in their sole discretion, and without notice to
or authorization by Awardee, (i) sell or arrange for the sale of Common Shares
to be issued upon the vesting of SPSAs to satisfy the withholding obligation,
and/or (ii) withhold in Common Shares, provided that the Company and Awardee’s
actual employer shall withhold only the amount of shares necessary to satisfy
the

 

4



--------------------------------------------------------------------------------

minimum withholding amount or such other amount determined by the Company as not
resulting in negative accounting consequences for the Company. Awardee will be
deemed to have been issued the full number of Common Shares subject to the
SPSAs, notwithstanding that a number of whole vested Common Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Awardee’s SPSAs. Awardee shall pay to the Company or to Awardee’s
actual employer any amount of Tax-Related Items that the Company or Awardee’s
actual employer may be required to withhold as a result of Awardee’s receipt of
SPSAs, the vesting of SPSAs, or the conversion of vested SPSAs to Common Shares
that cannot be satisfied by the means described in this paragraph. Except where
applicable legal or regulatory provisions prohibit, the standard process for the
payment of an Awardee’s Tax-Related Items shall be for the Company or Awardee’s
actual employer to withhold in Common Shares only to the amount of shares
necessary to satisfy the minimum withholding amount or such other amount
determined by the Company as not resulting in negative accounting consequences
for the Company. The Company may refuse to deliver Common Shares to Awardee if
Awardee fails to comply with Awardee’s obligation in connection with the
Tax-Related Items as described in this Section 10.

(c) In lieu of issuing fractional Common Shares, on the vesting of a fraction of
a SPSA, the Company shall round the shares to the nearest whole share and any
such share that represents a fraction of a SPSA will be included in a subsequent
vest date.

(d) Until the distribution to Awardee of the Common Shares in respect of the
vested SPSAs is evidenced by a stock certificate, appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company, or other
appropriate means, Awardee shall have no right to vote or receive dividends or
any other rights as a shareholder with respect to such Common Shares,
notwithstanding the vesting of SPSAs. No adjustment will be made for a dividend
or other right for which the record date is prior to the date Awardee is
recorded as the owner of the Common Shares, except as provided in Section 14 of
the Plan.

(e) By accepting the Award of SPSAs evidenced by this Award Agreement, Awardee
agrees not to sell any of the Common Shares received on account of vested SPSAs
at a time when applicable laws or Company policies prohibit a sale. This
restriction shall apply so long as Awardee is an Employee, Consultant or outside
director of the Company or a Subsidiary of the Company.

11. Non-Transferability of SPSAs. Awardee’s right in the SPSAs awarded under
this Award Agreement and any interest therein may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner, other than by
will or by the laws of descent or distribution. SPSAs shall not be subject to
execution, attachment or other process.

12. Acknowledgment of Nature of Plan and SPSAs. In accepting the Award, Awardee
acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(b) the Award of SPSAs is voluntary and occasional and does not create any
contractual or other right to receive future awards of SPSAs or other awards, or
benefits in lieu of SPSAs even if SPSAs have been awarded repeatedly in the
past;

 

5



--------------------------------------------------------------------------------

(c) all decisions with respect to SPSAs or other future awards, if any, will be
at the sole discretion of the Company;

(d) Awardee’s participation in the Plan is voluntary;

(e) the future value of the underlying Common Shares is unknown and cannot be
predicted with certainty;

(f) if Awardee receives Common Shares, the value of such Common Shares acquired
on vesting of SPSAs may increase or decrease in value;

(g) notwithstanding any terms or conditions of the Plan to the contrary and
consistent with Section 5 above, in the event of termination of Awardee’s
Continuous Status as a Participant under circumstances where Section 8 does not
apply (whether or not in breach of applicable laws) Awardee’s right to receive
SPSAs and vest under the Plan, if any, will terminate effective as of the date
that Awardee is no longer actively employed and will not be extended by any
notice period mandated under applicable law. Awardee’s right to receive Common
Shares pursuant to the SPSAs after termination of Continuous Status as a
Participant employment, if any, will be calculated as of the date of termination
of Awardee’s active employment and will not be extended by any notice period
mandated under applicable law. The Committee shall have the exclusive discretion
to determine when Awardee is no longer actively employed for purposes of the
award of SPSAs;

(h) Awardee acknowledges and agrees that, regardless of whether Awardee is
terminated with or without cause, notice or pre-termination procedure or whether
Awardee asserts or prevails on a claim that Awardee’s employment was terminable
only for cause or only with notice or pre-termination procedure, Awardee has no
right to, and will not bring any legal claim or action for, (a) any damages for
any portion of the SPSAs that have been vested and converted into Common Shares,
or (b) termination of any unvested SPSAs under this Award Agreement; and

(i) Awardee promises never to pursue any claim relating to the Plan or this
Award Agreement before (1) notifying the Company in writing of Awardee’s claim
within thirty (30) days after Awardee first knows or should have known the facts
on which the claim is based, (2) if requested by the Company to do so within
thirty (30) days after so notifying the Company, participating in good faith in
any nonbinding dispute resolution procedure the Company prescribes, and
(3) keeping Awardee’s claim completely confidential, except to the minimum
extent needed to pursue the claim, until all the requirements of this subsection
have been satisfied. The dispute resolution procedure the Company prescribes
shall be paid for by the Company and must be reasonably capable of being
completed within ninety (90) days after Awardee is requested to use it. Awardee
agrees that his or her right to any awards, stock or amounts under this Award
Agreement are conditioned on Awardee’s strictly complying with the requirements
of this subsection.

13. Data Privacy Notice and Consent. Awardee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Awardee’s personal data as described in this Award Agreement by and among, as
applicable, Awardee’s actual employer, the Company, its Subsidiaries and its
affiliates for the exclusive purpose of implementing, administering and managing
Awardee’s participation in the Plan.

 

6



--------------------------------------------------------------------------------

Awardee understands that the Company and Awardee’s actual employer may hold
certain personal information about Awardee, including, but not limited to,
Awardee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all SPSAs
or any other entitlement to Common Shares awarded, canceled, vested, unvested or
outstanding in Awardee’s favor, for the purpose of implementing, administering
and managing the Plan (“Data”). Awardee understands that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in Awardee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Awardee’s country. Awardee understands that
Awardee may, to the extent required by local law, request a list with the names
and addresses of any potential recipients of the Data by contacting Awardee’s
local human resources representative. Awardee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing Awardee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom Awardee may
elect to deposit any Common Shares received upon vesting of the SPSAs. Awardee
understands that Data will be held only as long as is necessary to implement,
administer and manage Awardee’s participation in the Plan. Awardee understands
that Awardee may to the extent required by local law, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Awardee’s local human resources
representative. Awardee understands that refusal or withdrawal of consent may
affect Awardee’s ability to participate in the Plan. For more information on the
consequences of Awardee’s refusal to consent or withdrawal of consent, Awardee
understands that Awardee may contact Awardee’s local human resources
representative.

14. No Employment Right; Effect of Relocation Outside U.S.A. Awardee
acknowledges that neither the fact of this Award of SPSAs nor any provision of
this Award Agreement or the Plan or the policies adopted pursuant to the Plan
shall confer upon Awardee any right with respect to employment or continuation
of current employment with the Company or with Awardee’s actual employer, or to
employment that is not terminable at will. Awardee further acknowledges and
agrees that neither the Plan nor this Award of SPSAs makes Awardee’s employment
with the Company or Awardee’s actual employer for any minimum or fixed period,
and that such employment is subject to the mutual consent of Awardee and the
Company or Awardee’s actual employer, and may be terminated by either Awardee or
the Company or Awardee’s actual employer at any time, for any reason or no
reason, with or without cause or notice or any kind of pre- or post-termination
warning, discipline or procedure. In the event Awardee’s employment with the
Company is relocated outside the United States, this Stock Award Agreement shall
be amended to include such provisions regarding employment rights with respect
to the SPSAs as the Company, in its sole discretion, has determined to be
appropriate for inclusion in SPSA Award Agreements for the location to which
Awardee relocates.

15. Administration. The authority to manage and control the operation and
administration of this Award Agreement shall be vested in the Committee (as such
term is defined in Section 2(f) of the Plan). The Committee shall have all
powers and discretion with respect to this Award Agreement as it has with
respect to the Plan. Any interpretation of the Award Agreement by the Committee
and any decision made by the Committee with respect to the Award Agreement shall
be final and binding on all parties.

 

7



--------------------------------------------------------------------------------

16. Plan Governs. Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms of the
Plan, and this Award Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.

17. Notices. Any written notices provided for in this Award Agreement that are
sent by mail shall be deemed received three business days after mailing, but not
later than the date of actual receipt. Notices shall be directed, if to Awardee,
at Awardee’s address indicated by the Company’s records and, if to the Company,
at the Company’s principal executive office.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to SPSAs awarded under the Plan or future SPSAs
that may be awarded under the Plan by electronic means or request Awardee’s
consent to participate in the Plan by electronic means. Awardee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

19. Acknowledgment. By Awardee’s acceptance as evidenced below, Awardee
acknowledges that Awardee has received and has read, understood and accepted all
the terms, conditions and restrictions of this Award Agreement, the Plan, and
the current SPSA Administrative Policies (Executive Officers) referenced in
Section 3(b) of this Award Agreement. Awardee understands and agrees that this
Award Agreement is subject to all the terms, conditions, and restrictions stated
in this Award Agreement and in the other documents referenced in the preceding
sentence, as the latter may be amended from time to time in the Company’s sole
discretion.

20. Board Approval. These SPSAs have been awarded pursuant to the Plan and
accordingly this Award of SPSAs is subject to approval by the Committee. If this
Award of SPSAs has not already been approved, the Company agrees to submit this
Award for approval as soon as practical. If such approval is not obtained, this
award is null and void.

21. Governing Law. This Award Agreement shall be governed by the laws of the
State of Washington, U.S.A., without regard to Washington laws that might cause
other law to govern under applicable principles of conflicts of law. For
purposes of litigating any dispute that arises under this Award of SPSAs or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Washington, and agree that such litigation shall be conducted in
the courts of King County, Washington, or the federal courts for the United
States for the Western District of Washington, and no other courts, where this
Award of SPSAs is made and/or to be performed.

22. Severability. If one or more of the provisions of this Award Agreement shall
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Award Agreement to be
construed so as to foster the intent of this Award Agreement and the Plan.

23. Internal Revenue Code section 409A. This Award Agreement shall be
interpreted, operated, and administered in a manner so as not to subject Awardee
to the assessment of additional taxes or interest under Code section 409A, and
this Award Agreement shall be amended as the Company, in its sole discretion,
determines is necessary and appropriate to avoid the application of any such
taxes or interest.

 

8



--------------------------------------------------------------------------------

24. Complete Award Agreement and Amendment. This Award Agreement (which includes
Appendix A and the SPSA Administrative Policies (Executive Officers) referenced
in Section 3(b), each as modified from time to time), the Notice of Receipt of
Stock Awards (if any), and the Plan constitute the entire agreement between
Awardee and the Company regarding this award of SPSAs. Any prior agreements,
commitments or negotiations concerning these SPSAs are superseded. This Award
Agreement may be amended only by written agreement of Awardee and the Company,
except that (i) Appendix A and the SPSA Administrative Policies (Executive
Officers) referenced in Section 3(b) may be modified by the Company as described
in this Award Agreement (including Appendix A) or the SPSA Administrative
Policies (Executive Officers), and (ii) no written agreement is necessary for an
amendment that in the reasonable judgment of the Compensation Committee confers
a benefit on the Awardee. Awardee agrees not to rely on any oral information
regarding this Award of SPSAs or any written materials not identified in this
Section 24.

EXECUTED as of the Award Date first above written.

 

MICROSOFT CORPORATION Lisa Brummel, /s/ Lisa Brummel Senior Vice President,
Human Resources

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and, as referenced in
Section 19 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it. I intend to express my acceptance of the Award and this Award
Agreement by typing my name in the Awardee acceptance window provided in “step
2” of the award acceptance checklist, and I further intend the typing of my name
to have the same force and effect in all respects as a handwritten signature.

 

9